SETH, Circuit Judge,
with whom ANDERSON and BRORBY, Circuit Judges, join, dissenting:
I must respectfully dissent from the position taken by the majority.
In this Federal Tort Claims Act suit, plaintiff Milton A. Gilíes alleges that doctors at a Veterans Administration hospital in Oklahoma City committed medical malpractice thereby causing him to sustain personal injuries. The trial judge dismissed the plaintiffs suit, holding that the action was time barred and that the plaintiff could not proceed against certain of the named defendants.
Before the plaintiff filed this suit he submitted an administrative claim to the Veterans Administration as required by the Federal Tort Claims Act (FTCA). The Veterans Administration denied the plaintiffs claim on August 23, 1985. Pursuant to the FTCA, 28 U.S.C. § 2401(b), the plaintiff was required to bring his medical malpractice suit within six months of the date of denial of his claim, or by February 24, 1986. The plaintiff filed a timely complaint on February 14, 1986. The service of this complaint, however, did not comply with Fed.R.Civ.P. 4(d)(4) which requires that the complaint and summons be personally delivered to “the United States attorney for the district in which the action is brought or to an assistant United States attorney or clerical employee designated by the United States attorney .... ”
The plaintiff urges that Fed.R.Civ.P. 4(d)(4)’s requirement of personal service on a United States Attorney or designee is “archaic” and a “throw-back.” We note, however, that when Congress amended Fed.R.Civ.P. 4 in March of 1987, the per*1392sonal service requirement of Fed.R.Civ.P. 4(d)(4) was left intact. It is not within our province to re-amend the Rule by deleting the personal service provision. The Ninth Circuit has held in Whale v. United States, 792 F.2d 951, 953 (quoting Borzeka v. Heckler, 739 F.2d 444, 447 (9th Cir.)), that
“failure to comply with Rule [4(d)’s] personal service requirement does not require dismissal of the complaint if (a) the party that had to be served personally received actual notice, (b) the defendant would suffer no prejudice from the defect in service, (c) there is a justifiable excuse for the failure to serve properly, and (d) the plaintiff would be severely prejudiced if his complaint were dismissed.”
In the present case there is no justifiable excuse advanced for the plaintiffs failure to perfect service of process. Indeed, an Assistant United States Attorney contacted plaintiff’s counsel in February of 1986 to inform him that service upon the United States Attorney by mail was defective in this action brought against the United States. When plaintiff’s counsel was so advised, he had more than two months in which to cure the service defect before the 120-day period for service provided by Fed. R.Civ.P. 4(j) had run. Nevertheless, plaintiff’s counsel did not cure the service defect. Accordingly, dismissal of the action commenced by the complaint of February 14, 1986 was appropriate.
On May 15, 1986, the plaintiff filed a pleading entitled “First Amended Complaint.” Although this complaint was so styled, it did not in any other way refer to the original complaint nor recite that it was an amendment. It added new parties. Since the statute of limitations had run on the plaintiff’s FTCA suit on February 24, 1986, the complaint of May 15, 1986 which reads as a new independent complaint was filed out of time and was therefore time barred.
The plaintiff urges that the second complaint relates back to the date of filing of the timely first complaint under Fed.R. Civ.P. 15(c). I cannot agree. “An amended pleading that is complete in itself and neither refers to nor adopts any portion of the prior pleading supersedes the latter.” 3 J. Moore & J. Lucas, Moore’s Federal Practice II 15.08[7] (2d ed. 1988). Thus, when the plaintiff filed his second complaint he commenced a new action and with additional parties defendant. Since this new action was not timely under 28 U.S.C. § 2401(b), the trial court was without jurisdiction to adjudicate the plaintiff’s claims.
The majority seems to assume at the outset of its analysis that the second complaint is “an amended complaint.” When this is done the doctrine as to “amended complaints” follows as a matter of course, and no further discussion is needed. Thus the reference in the majority opinion to “Catch 22” is based on such an assumption. Plaintiff could file a new complaint “as a matter of right.” The second complaint with the new parties and no reference whatever to the original complaint reads and apparently was an attempt to start anew. The most the majority can say is that it is similar to the original complaint. A reading of each, in my view, leads to the conclusion reached by the trial court and I would affirm.